UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xThe Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the three months ended March 26, 2010, or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No. 1-5375 TECHNITROL, INC. (Exact name of registrant as specified in its Charter) PENNSYLVANIA 23-1292472 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1210 Northbrook Drive, Suite 470 Trevose, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 215-355-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of May 4, 2010: 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statements of Changes in Equity (Unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1a. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Other Information 32 Item 5. Exhibits 32 Exhibit Index 42 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1:Financial Statements Technitrol, Inc. and Subsidiaries Consolidated Balance Sheets In thousands March 26, December 25, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Assets of discontinued operations held for sale Total current assets Long-term assets: Property, plant and equipment Less accumulated depreciation Net property, plant and equipment Deferred income taxes Goodwill, net Other intangibles, net Other assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Liabilities held of discontinued operations held for sale Total current liabilities Long-term liabilities: Long-term debt Convertible senior notes Deferred income taxes Other long-term liabilities Equity: Technitrol, Inc. shareholders’ equity: Common stock and additional paid-in capital Retained loss ) ) Accumulated other comprehensive earnings Total Technitrol, Inc. shareholders’ equity Non-controlling interest Total equity $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 3 Table of Contents Technitrol, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) In thousands, except per share data Three Months Ended March 26, March 27, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Severance, impairment and other associated costs Operating loss ) ) Other (expense) income: Interest expense, net ) ) Other (expense) income, net ) Total other (expense) income ) Loss from continuing operations before income taxes ) ) Income tax benefit ) ) Net loss from continuing operations ) ) Net loss from discontinued operations ) ) Net loss ) ) Less: Net earnings (loss) attributable to non-controlling interest ) Net loss attributable to Technitrol, Inc. $ ) $ ) Amounts attributable to Technitrol, Inc. common shareholders: Net loss from continuing operations $ ) $ ) Net loss from discontinued operations ) ) Net loss attributable to Technitrol, Inc. $ ) $ ) Per share data: Basic loss per share: Net loss from continuing operations $ ) $ ) Net loss from discontinued operations ) ) Net loss attributable to Technitrol, Inc. $ ) $ ) Diluted loss per share: Net loss from continuing operations $ ) $ ) Net loss from discontinued operations ) ) Net loss attributable to Technitrol, Inc. $ ) $ ) See accompanying Notes to Unaudited Consolidated Financial Statements. 4 Table of Contents Technitrol, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) In thousands Three Months Ended March 26, March 27, Cash flows from operating activities - continuing operations: Net loss $ ) $ ) Loss from discontinued operations Adjustment to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Goodwill and intangible asset impairment, net of income taxes Changes in assets and liabilities, net of the effect of divestitures: Accounts receivable ) Inventory Prepaid expenses and other current assets Accounts payable and accrued expenses ) Severance, impairment and other associated costs, net of cash payments (excluding goodwill and intangible asset impairments) Other, net Net cash provided by operating activities Cash flows from investing activities – continuing operations: Cash received from dispositions, net Capital expenditures ) ) Purchases of grantor trust investments available for sale ) Proceeds from sale of property, plant and equipment 24 Foreign currency impact on intercompany lending ) ) Net cash used in investing activities ) ) Cash flows from financing activities – continuing operations: Principal payments on long-term debt ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net effect of exchange rate changes on cash from continuing operations: ) ) Cash flows of discontinued operations: Net cash used in operating activities ) ) Net cash used in investing activities ) ) Net effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents from discontinued operations ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 5 Table of Contents Technitrol, Inc. and Subsidiaries Consolidated Statement of Changes in Equity Three Months Ended March 26, 2010 (Unaudited) In thousands, except per share data Common stock and paid-in capital Retained loss Accumulated other comprehensive income Non-controlling interest Total equity Comprehensive loss Shares Amount Balance at December 25, 2009 $ $ ) $ $ $ Stock options, awards and related compensation Dividends declared ($0.025 per share) ) ) Net loss ) ) $ ) Currency translation adjustments Unrealized holding gains on securities Comprehensive loss $ ) Balance at March 26, 2010 $ $ ) $ $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 6 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements Accounting policies Technitrol, Inc. is a global producer of precision-engineered electronic components and modules. We sometimes refer to Technitrol, Inc. as “Technitrol”, “we” or “our.”We believe we are a leading global producer of electronic components and modules in the primary markets we serve, based on our estimates of the annual revenues in our primary markets and our share of those markets relative to our competitors.Our electronic components and modules are used in virtually all types of electronic products to manage and regulate electronic signals and power, making them critical to the functioning of our customer’s end product. During 2009, we announced our intention to explore monetization alternatives with respect to our former Electrical Contract Products segment or Electrical, as we refer to it, or AMI Doduco, as it is known in its markets.This former segment is now a discontinued operation and is classified as held for sale in our Consolidated Financial Statements. Also, the results from our discontinued operations are presented in a single line on our Consolidated Statements of Operations for all periods presented.As a result, we currently operate our business in a single segment, our Electronic Components Group, which we refer to as Electronics and is known as Pulse in its markets. Our Consolidated Financial Statements include the accounts of Technitrol, Inc. and all of our subsidiaries. All material intercompany accounts, transactions and profits are eliminated in consolidation.For a complete description of the accounting policies of Technitrol, Inc. and its consolidated subsidiaries, refer to Note 1 of Notes to Consolidated Financial Statements included in Technitrol, Inc.’s Form 10-K filed for the year ended December 25, 2009. The results for the three months ended March 26, 2010 and March 27, 2009 have been prepared by our management without audit by our independent auditors. In the opinion of management, the consolidated financial statements fairly present in all material respects, the financial position, results of operations and cash flows for the periods presented.To the best of our knowledge and belief, all adjustments have been made to properly reflect income and expenses attributable to the periods presented.Except for severance, impairment and other associated costs, all such adjustments are of a normal recurring nature.Operating results for the three months ended March 26, 2010 are not necessarily indicative of annual results. We have evaluated from March 26, 2010, the date of these financial statements, to the date the financial statements herein were issued for subsequent events requiring recognition or disclosure, and have recognized no material events. Recently Adopted Accounting Pronouncements In January 2010, FASB issued an Accounting Standards Update (“ASU”) which requires additional disclosures related to transfers between levels in the hierarchy of fair value measurement.This ASU is effective for interim and annual reporting periods beginning after December 15, 2009.Adoption of these provisions did not have a material impact on our financial statements. In January, 2010, FASB issued an ASU to clarify the change in ownership guidance and to expand the required disclosures for the deconsolidation of a subsidiary.The update was effective beginning in the period that an entity adopted these provisions.Adoption of these provisions did not have a material impact on our financial statements. 7 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Accounting policies, continued In May2009, FASB issued an ASC which establishes general standards of accounting for, and disclosures of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued.This ASC was effective for interim or fiscal periods ending after June15, 2009.In December 2009, FASB amended this ASC to not require disclosure of the dates at which subsequent events were evaluated unless the filing is for restated financial statements.In February 2010, FASB again amended this ASC to not require disclosure of the dates at which subsequent events were evaluated for all SEC filers, including financial restatements.We have adopted these provisions. New Accounting Pronouncements In October 2009, FASB issued an ASU to address the accounting for multiple-deliverable sales arrangements.The update provides guidance to enable vendors to account for products or services (deliverables) separately, rather than as a combined unit.This ASU also expands the required disclosures related to a vendor’s multiple-deliverable revenue arrangements.This guidance will be effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010.We are currently evaluating the effect that this ASU may have on our financial statements. Reclassifications Certain amounts in the prior-year financial statements have been reclassified to conform with the current-year presentation. Divestitures Electrical:In 2009, our board of directors approved a plan to divest our Electrical Contact Products Group (“Electrical”).Electrical produces a full array of precious metal electrical contact products that range from materials used in the fabrication of electrical contacts to completed contact subassemblies.On January 4, 2010, we divested the North American operations of Electrical for an amount immaterial to our Consolidated Financial Statements. Electrical’s remaining assets and liabilities are classified as held for sale at March 26, 2010. We have reflected the results of Electrical as a discontinued operation on the Consolidated Statements of Operations for all periods presented. Electrical’s net sales and loss before income taxes for the three months ended March 26, 2010 and March 27, 2009, respectively, were as follows (in thousands): March 26, March 27, Net sales $ $ Loss before income taxes ) ) Electrical’s loss before income taxes includes interest expense allocated pro-rata based upon the debt expected to be retired from the Electrical disposition and a write down of Electrical’s European and Asian net assets to the expected net proceeds we anticipate receiving on the completion of the sale.These charges were approximately $20.8 million and $0.8 million for the three months ended March 26, 2010 and March 27, 2009, respectively. 8 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (2)Divestitures, continued The following table summarizes Electrical’s assets and liabilities that are held for sale as of March 26, 2010 (in millions): March 26, Accounts receivable $ Inventory Prepaid expenses and other current assets Total current assets Net property, plant and equipment Other long-term assets Total assets $ Accounts payable $ Accrued expenses and other current liabilities Total current liabilities Other long-term liabilities Total liabilities $ The assets are available for immediate sale in their present condition subject only to terms that are usual and customary.Although we continue to manufacture Electrical products, we expect that open customer orders will be transferred to the buyer upon divestiture. Medtech:On June 25, 2009, we completed the disposition of our Medtech components business (“Medtech”) to Altor Fund III (“Altor”). Medtech was headquartered in Roskilde, Denmark with manufacturing facilities in Denmark, Poland and Vietnam producing components for the hearing aid, high-end audio headset and medical device markets.Our net cash proceeds were approximately $198.3 million in cash, which reflects the initial proceeds received in June 2009 net of the final working capital and financial indebtedness adjustments agreed to in January 2010.The net proceeds were used primarily to repay outstanding debt.We have reflected the results of Medtech as a discontinued operation on the Consolidated Statement of Operations for all periods presented. Medtech’s net sales and (loss) earnings before income taxes for the three months ended March 26, 2010 and March 27, 2009, respectively, were as follows (in thousands): March 26, March 27, Net sales $ $ (Loss) earnings before income taxes ) Medtech’s loss before income taxes for the three months ended March 27, 2009 includes interest expense of $2.2 million allocated pro-rata based upon the debt retired from the proceeds of the Medtech disposition.No interest expense was allocated to Medtech during the three months ended March 26, 2010. All open customer orders were transferred to Altor upon disposition.We have had no material continuing involvement with Medtech. 9 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Divestitures, continued MEMS: During 2008, we divested our microelectromechanical systems (“MEMS”) microphone business located in Denmark and Vietnam. In the second quarter of 2009, we received an amount immaterial to our Consolidated Financial Statements for the net assets of MEMS.To reflect MEMS’ net assets at their net sales proceeds, we recorded a $2.7 million charge during 2009.We have reflected the results of MEMS as a discontinued operation on the Consolidated Statements of Operations for all periods presented. MEMS net sales and loss before income taxes for the three months ended March 26, 2010 and March 27, 2009, respectively, were as follows (in thousands): March 26, March 27, Net sales $ 14 $ Loss before income taxes ) ) During 2010, MEMS is contractually obligated to fulfill an immaterial amount of customer orders and incurred administrative expenses associated with the closure of the business.There are currently no third party assets or liabilities that remain on our Consolidated Balance Sheet as of March 26, 2010. Inventory Inventory consisted of the following (in thousands): March 26, December 25, Finished goods $ $ Work in process Raw materials and supplies $ $ Goodwill and Other Intangible Assets We assess the impairment of long-lived assets, including identifiable intangible assets subject to amortization and property, plant and equipment, whenever events or changes in circumstances indicate the carrying value may not be recoverable.Factors we consider important that could trigger an impairment review include significant changes in the use of any asset, changes in historical trends in operating performance, changes in projected operating performance, stock price and other significant negative economic trends. We also perform an annual review of goodwill in our fourth fiscal quarter of each year, or more frequently if indicators of a potential impairment exist, to determine if the carrying amount of the recorded goodwill is impaired. The impairment review process compares the fair value of each reporting unit where goodwill resides with its carrying value.If the net book value of the reporting unit exceeds its fair value, we would perform the second step of the impairment test that requires allocation of the reporting unit’s fair value to all of its assets and liabilities in a manner similar to a purchase price allocation, with any residual fair value being allocated to goodwill.An impairment charge will be recognized only when the implied fair value of a reporting unit’s goodwill is less than its carrying amount.We have identified three reporting units, which are our legacy Electronics unit, including our power and network groups but excluding a component of our connector product line known as FRE, our wireless group and FRE. 10 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Goodwill and Other Intangible Assets, continued Our impairment review incorporates both an income and comparable-companies market approach to estimate potential impairment.We believe the use of multiple valuation techniques results in a more accurate indicator of the fair value of each reporting unit, rather than only using an income approach. The income approach is based on estimating future cash flows using various growth assumptions and discounting based on a present value factor.We develop the future net cash flows during our annual budget process, which is completed in our fourth fiscal quarter each year.However, estimated future cash flows are updated in conjunction with any goodwill recoverability analysis that is performed separately from our annual review.The growth rates we use are an estimate of the future growth in the industries in which we participate, and are adjusted, if necessary, for issues specific to our business and our position in our industry.Our discount rate assumption is based on an estimated cost of capital, which we determine annually based on our estimated costs of debt and equity relative to our capital structure.The comparable-companies market approach considers the trading multiples of our peer companies to compute our estimated fair value.The majority of the comparable-companies utilized in our evaluation are included in the Dow Jones U.S. Electrical Components and Equipment Industry Group Index. As a result of an unexpected decline in our actual and forecasted sales and a decrease in the operating profit of our wireless group, we performed step one of the goodwill impairment test as of March 26, 2010.This unexpected business decline became known to us at the end of the first quarter of 2010 in conjunction with the preparation of our Consolidated Financial Statements.Our wireless group did not pass the first step of the impairment test.The second step of the goodwill impairment test resulted in a $14.6 million impairment to the wireless group’s goodwill. The assumptions used in the impairment test performedat March 26, 2010 were consistent with those used in our 2009 annual impairment review, except for the impact of the forecasted decline in our wireless group's operating results. Changes in the carrying amount of goodwill for the three months ended March 26, 2010 were as follows (in thousands): Balance at December 25, 2009: Goodwill $ Accumulated impairment losses ) Goodwill, net $ Changes in the carrying amount of goodwill: Goodwill impairment $ ) Currency translation adjustment ) Net changes in the carrying amount of goodwill $ ) Balance at March 26, 2010: Goodwill $ Accumulated impairment losses ) Goodwill, net $ 11 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Goodwill and Other Intangible Assets, continued Other intangible assets as of March 26, 2010 were as follows (in thousands): March 26, December 25, Intangible assets subject to amortization(definite lives): Technology $ $ Customer relationships Other Total $ $ Accumulated amortization: Technology $ ) $ ) Customer relationships ) ) Other ) ) Total $ ) $ ) Net intangible assets subject to amortization $ $ Intangible assets not subject to amortization (indefinite lives): Tradename $ $ Other intangibles, net $ $ As a result of a severe decline in our wireless group’s actual and expected sales and forecasted operating profit, we performed a recoverability test on a customer relationship intangible asset as of March 26, 2010.The analysis resulted in a $11.5 million impairment to one of our wireless group’s customer relationships. Continuing operations amortization expense was approximately $0.9 million for both the three months ended March 26, 2010 and March 27, 2009.The weighted average life of our finite intangible assets is approximately 6.3 years as of March 26, 2010.Estimated annual amortization expense for each of the next five years is as follows (in thousands): Year Ending $ Income taxes At March 26, 2010, we had approximately $21.5 million of unrecognized tax benefits, $17.6 million of which are classified as other long-term liabilities and are not expected to be realized within the next twelve months.All of these tax benefits would affect our effective tax rate, if recognized. Our practice is to recognize interest and penalties, if any, related to income tax matters as income tax expense.As of March 26, 2010, we have $1.0 million accrued for interest and/or penalties related to uncertain income tax positions. 12 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Income taxes, continued We are subject to U.S. federal income tax as well as income tax in multiple state and non-U.S. jurisdictions.Federal and state income tax returns for all years after 2005 are subject to future examination by the respective tax authorities.With respect to material non-U.S. jurisdictions where we operate, we have open tax years ranging from 2 to 10 years. Our effective tax rate for the three months ended March 26, 2010 was 5.7%, which is lower than our estimated effective tax rate for the full year.The first quarter effective rate reflects the tax effect of the goodwill and intangible asset impairments recorded in the first quarter of 2010 and losses incurred in entities and jurisdictions for which we do not anticipate realizing any future tax benefits. Defined benefit plans Our net periodic benefit expense was less than $0.1 million for the three months ended March 26, 2010 and was approximately $0.3 million for the three months ended March 27, 2009. Our net periodic expense is expected to be approximately $0.2 million for the 2010 fiscal year.In the three months ended March 26, 2010, we contributed less than $0.1 million to our principal defined benefit plans. The disposition of the remaining Electrical business in Europe and Asia will result in the acceleration of certain retirement plan benefits under the Technitrol, Inc. Supplemental Retirement Plan. Including these accelerated benefit payments, we expect to contribute approximately $4.5 million in the 2010 fiscal year.However, the exact contribution is not determinable until the date of the contribution due to changing factors, such as the applicable interest rate and actual return on investments. Commitments and Contingencies We are a party to various legal proceedings, claims and assessments that arise in the ordinary course of business. We have and may continue to incur significant costs in defending or settling legal matters. The total amount and timing of the expected future payments related to these matters cannot be estimated due to the uncertainty of the duration of the legal proceedings and the ultimate scope of other claims. Debt On December 22, 2009, we issued $50.0million in convertible senior notes, which will mature on December 15, 2014.The notes bear a coupon rate of 7.0% per annum that is payable semi-annually in arrears on June 15 and December 15 of each year, beginning with our June 15, 2010 payment. We expect to pay $3.5 million of interest on these notes in 2010. We incurred debt issuance costs of approximately $3.0 million in 2009, which have been deferred and will be amortized over the life of the notes. The convertible notes are senior unsecured obligations and are equal in right of payment with our senior unsecured debt, but senior to any subordinated debt.Further, these convertible notes rank junior to any secured indebtedness to the extent of the assets that secure such indebtedness, and are structurally subordinated in right of payment to all indebtedness and other liabilities and commitments of our subsidiaries. 13 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Debt, continued Holders of our convertible notes may convert their shares to common stock at their option any day prior to the close of business on December 14, 2014.Upon conversion, for each $1,000 in principal amount outstanding, we will deliver a number of shares of our common stock equal to the conversion rate. The initial conversion rate for the notes is approximately 156.64 shares of common stock per $1,000 in principal amount of notes.The initial conversion price is approximately $6.38 per share of common stock.The conversion rate is subject to change upon the occurrence of specified normal and customary events as defined by the indenture, such as stock splits or stock dividends, but will not be adjusted for accrued interest. Subject to certain fundamental change exceptions specified in the indenture, which generally pertain to circumstances in which the majority of our common stock is obtained, exchanged or no longer available for trading, holders may require us to repurchase all or part of their notes for cash, at a price equal to 100% of the principal amount of the notes being repurchased plus any accrued and unpaid interest up to, but excluding, the relevant repurchase date.However, we are not permitted to redeem the notes prior to maturity. On December 2, 2009, we finalized an amendment to our credit agreement that permitted us to issue senior convertible notes and restated certain other provisions of our previous agreement. The amended and restated credit agreement provides for a $100.0 million senior revolving credit facility and provides for borrowing in U.S. dollars, euros and yen, with a multicurrency facility providing for the issuance of letters of credit in an aggregate amount not to exceed the U.S. dollar equivalent of $10.0 million. The credit agreement does not permit us to increase the total commitment without the consent of our lenders. Therefore, the total amount outstanding under the revolving credit facility may not exceed $100.0 million.The amount outstanding under our credit facility as of March 26, 2010 was $76.7 million. Outstanding borrowings are subject to leverage and fixed charges covenants, which are computed as of the most recent quarter-end.Each covenant requires the calculation of a rolling four quarter EBITDA according to the definition prescribed by our credit agreement. The leverage covenant requires our total debt outstanding, excluding the senior convertible notes, to not exceed 3.0 times EBITDA as of March 2010, and 2.75 times EBITDA for each period thereafter. The fixed charges covenant requires that our EBITDA be equal to or greater than 1.5 times our total fixed charges, as defined by the credit agreement. The fee on the unborrowed portion of the commitment ranges from 0.225% to 0.450% of the total commitment, depending on the following debt-to-EBITDA ratios: Total debt-to-EBITDA ratio Commitment fee percentage Less than 0.75 0.225 % Less than 1.50 0.250 % Less than 2.25 0.300 % Less than 2.75 0.350 % Less than 3.25 0.375 % Less than 3.75 0.400 % Greater than 3.75 0.450 % The interest rate for each currency’s borrowing is a combination of the variable base rate for that currency plus a credit margin spread. 14 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Debt, continued The credit margin spread is the same for each currency and ranges from 1.25% to 3.25%, depending on the following debt-to-EBITDA ratios: Total debt-to-EBITDA ratio Credit margin spread Less than 0.75 1.25 % Less than 1.50 1.50 % Less than 2.25 2.00 % Less than 2.75 2.50 % Less than 3.25 2.75 % Less than 3.75 3.00 % Greater than 3.75 3.25 % As of March 26, 2010 we were in compliance with the covenants of our outstanding credit agreement. The weighted-average interest rate, including the credit margin spread, was approximately 3.5% as of March 26, 2010. The credit agreement limits our annual cash dividends to $5.0 million.Also, there are covenants specifying capital expenditure limitations and other customary and normal provisions. Multiple subsidiaries, both domestic and international, have guaranteed the obligations incurred under the amended and restated credit agreement.In addition, certain domestic and international subsidiaries have pledged the shares of certain subsidiaries, as well as selected accounts receivable, inventory, machinery and equipment and other assets as collateral. If we default on our obligations, our lenders may take possession of the collateral and may license, sell or otherwise dispose of those related assets in order to satisfy our obligations. We had three standby letters of credit outstanding at March 26, 2010 in the aggregate amount of $1.7 million securing transactions entered into in the ordinary course of business. Stock-Based Compensation We have an incentive compensation plan for our employees.One component of this plan is restricted stock, which grants the recipient the right of ownership of our common stock, generally conditional on continued employment for a specified period.Another component is stock options. The following table presents the amount of stock-based compensation expense (income) included in the Consolidated Statements of Operations during the three months ended March 26, 2010 and March 27, 2009 (in thousands): March 26, March 27, Restricted stock $ $
